Citation Nr: 1815039	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right index and long finger proximal interphalangeal joint (PIP) osteoarthritis. 

2.  Entitlement to service connection for left index and long finger proximal interphalangeal joint (PIP) osteoarthritis. 

3.  Entitlement to service connection for right shoulder acromioclavicular joint osteoarthritis. 

4.  Entitlement to service connection for left shoulder acromioclavicular joint osteoarthritis. 

5.  Entitlement to service connection for an unspecified bone disorder. 

6.  Entitlement to service connection for an unspecified chest disorder. 

7.  Entitlement to service connection for an unspecified heart disorder. 

8.  Entitlement to service connection for an unspecified internal organ disorder. 

9.  Entitlement to service connection for an unspecified joint disorder. 

10.  Entitlement to service connection for a left arm disorder. 

11.  Entitlement to service connection for an unspecified lung disorder. 

12.  Entitlement to service connection for an unspecified muscle condition, other than the neck and shoulders. 

13.  Entitlement to service connection for unspecified nerve damage, other than carpal tunnel syndrome. 

14.  Entitlement to service connection for an unspecified tissue condition. 

15.  Entitlement to service connection for an unspecified back disorder. 

16.  Entitlement to service connection for a right elbow disorder. 

17.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans and Military Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Additionally, the record was held open for 60 days, in which the Veteran submitted additional medical evidence accompanied by a waiver. 

In January 2010, the Board remanded this case for additional development and consideration.  In December 2012, the Board determined that an Independent Medical Expert (IME) opinion was necessary prior to the adjudication of the Veteran's claims on the merits.  The expert opinion was obtained in January 2013 and associated with the claims file.  The Board remanded these matters again in March 2013 for AOJ consideration of additional evidence submitted by the Veteran for which he declined a waiver.

In a May 2013 rating decision, service connection was granted for bilateral shoulder and neck myofascial pain syndrome; left hand and right index and long finger burn residuals; bilateral carpal tunnel syndrome; hydrocephalus; and left hand, and right index and long finger burn scars, thereby resolving the issues of service connection for neck and head disabilities, and bilateral carpal tunnel syndrome.  Nevertheless, despite the grants related to the right and left hand, the underlying claims for service connection for osteoarthritis of the bilateral shoulder, bilateral index and long fingers remained on appeal.  The Board then again remanded this appeal in June 2016.


FINDING OF FACT

In statements dated in June 2016 and August 2016, the Veteran expressed satisfaction with various awards of compensation granted in December 2012, May 2013, and September 2013 rating decisions, and effectively withdrew his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for right index and long finger proximal interphalangeal joint (PIP) osteoarthritis have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for left index and long finger proximal interphalangeal joint (PIP) osteoarthritis are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
3.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for right shoulder acromioclavicular joint osteoarthritis are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for left shoulder acromioclavicular joint osteoarthritis are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified bone disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified chest disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified heart disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified internal organ disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified joint disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a left arm disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified lung disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

12.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified muscle condition, other than the neck and shoulders, are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

13.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for unspecified nerve damage, other than carpal tunnel syndrome, are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

14.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified tissue condition are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

15.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an unspecified back disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

16.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a right elbow disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

17.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a left elbow disorder are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  

Here, following the Board's remand of this appeal in June 2016, the Veteran was sent a duty to assist letter requesting additional evidence in support of his appeal.  He responded to that letter the same month with a written statement indicating that he believed that his claim had been completed in 2013, that he did not request any additional work be done on his claim, and inquiring as to why his claim was being reopened.  In the June 2016 correspondence, he also specifically detailed various compensation awards by the RO in 2012 and 2013, which ultimately resulted in a combined 80 percent disability rating.  In a telephone call between the RO and the Veteran on June 30, 2016, regarding the remanded appeal, the Veteran also stated that he had nothing further to submit and that he was unaware that the appeal was still open, stating that the "appeal should already be closed."  Then, in a subsequent August 2016 statement, the Veteran referenced his June 2016 correspondence and requested that his records be updated to reflect that "my claim has already [been] completed..."  He further stated that, "given that I am pleased with the outcome of my claim, no further work needs to be completed on my behalf." 

Based on the foregoing, the Board finds that the Veteran has clearly expressed satisfaction with his current 80 percent combined disability rating as awarded by way of grants of service connection and ratings assigned by December 2012, May 2013, and October 2013 rating decisions during the course of his appeal, and effectively expressed that he does not want to further pursue his appeal.  Thus, the Board finds that the Veteran's June 2016 and August 2016 correspondence meet the requirements for withdrawal of the substantive appeal as to the issues of entitlement to service connection for right index and long finger proximal interphalangeal joint (PIP) osteoarthritis, left index and long finger proximal interphalangeal joint (PIP) osteoarthritis, right shoulder acromioclavicular joint osteoarthritis, left shoulder acromioclavicular joint osteoarthritis, an unspecified bone disorder, an unspecified chest disorder, an unspecified heart disorder, an unspecified internal organ disorder, an unspecified joint disorder, a left arm disorder, an unspecified lung disorder, an unspecified muscle condition other than the neck and shoulders, unspecified nerve damage other than carpal tunnel syndrome, an unspecified tissue condition, an unspecified back disorder, a right elbow disorder, and a left elbow disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  As just discussed, the Board has found that the pertinent criteria are met for withdrawal of the service connection issues listed on the title page of this decision.  As a result, there remain no allegations of errors of fact or law for appellate consideration with respect to the appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




ORDER

The appeal as to the issue of entitlement to service connection for right index and long finger proximal interphalangeal joint (PIP) osteoarthritis is dismissed.

The appeal as to the issue of entitlement to service connection for left index and long finger proximal interphalangeal joint (PIP) osteoarthritis is dismissed.
  
The appeal as to the issue of entitlement to service connection for right shoulder acromioclavicular joint osteoarthritis is dismissed.

The appeal as to the issue of entitlement to service connection for left shoulder acromioclavicular joint osteoarthritis is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified bone disorder is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified chest disorder is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified heart disorder is dismissed. 

The appeal as to the issue of entitlement to service connection for an unspecified internal organ disorder is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified joint disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a left arm disorder is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified lung disorder is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified muscle condition, other than the neck and shoulders, is dismissed.  

The appeal as to the issue of entitlement to service connection for unspecified nerve damage, other than carpal tunnel syndrome, is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified tissue condition is dismissed.

The appeal as to the issue of entitlement to service connection for an unspecified back disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a right elbow disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a left elbow disorder is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


